DETAILED ACTION
Election/Restrictions
Applicant elects invention I claims 1-4 with traverse.  Applicant asserts that the restriction should have been characterized as an election of species. However, Applicant has not provided any evidence that the restriction requirement as outlined in the office action mailed 1/10/2022 does not fulfill the requirements for the restriction as set out.
The Examiner had clearly indicated that the inventions were related inventions and in particular satisfies the criteria for being distinct : (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.
The requirement mailed 1/10/2022 clearly indicates that claims 1-2 are linking claims and that all invention will be rejoined in the event of an allowance of a linking claim.  According to the MPEP 809 linking claims may be (B) subcombination claims linking plural combinations.  As indicated in the burden provided by the Examiner in the requirement, the instant application contains over 30 Figures and twelve embodiments as disclosed.  There is no acid test for whether such related inventions are species versus subcombinations and the Applicant has not offered any evidence or reasoned argument as to why the disclosed embodiments can not be considered related combinations as indicated. 
For instance, how can a photoelectric conversion device (claim 26) be considered a species of current source load (claims 3-4) or of the combination which requires electrode pads (claims 15-19).  These features have separate status in the art and the Examiner views that as related combinations as disclosed linked by subcombination claims 1-2.
Applicant’s arguments at best appear to say that a restriction is proper but that it should be done differently, however, that different way eventually results in the same claim groupings.   All without presenting any evidence that the requirements for the restriction that was laid out does not fulfill the requirements as indicated (requirements 1-3).  Applicant appears to merely state that the Office Action, perhaps, is instead identifying different “species” of the same “invention” by pointing out different embodiments of the same invention.  Applicant’s arguments are pure conjecture as there is no concrete indication as to how the claims would even be grouped in an election of species.  There is no indication which claims would belong to which figures or which embodiments.  The Examiner interprets that embodiments which are using different combinations of components are related inventions, specifically, plural combinations.  They are linked by subcombination claims 1-2.
Therefore, if Applicant cannot show a deficiency of the restriction laid out then the arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara US 2019/0207596 hereinafter referred to as Sakakibara.
In regards to claim 1, Sakakibara teaches:
“A comparator comprising: a comparison circuit including a differential unit that compares an input signal with a reference signal and changes a level of a signal output to a first node in accordance with a result of comparison”
Sakakibara teaches in Figure 2 a comparison circuit 51 which includes a differential input circuit 61.  Figure 3 and [0066] teach differential input circuit 61 compares the pixel signal SIG outputted from the pixel circuit 41 within the pixel 21 with the reference signal REF outputted from the DAC 25, and outputs a predetermined signal (current) when the pixel signal SIG is higher than the reference signal REF.  In Applicant’s invention the signal outputted to the first node is the signal outputted to the gate of transistor MP3 in Figure 3.  In Sakakibara Figure 3 the equivalent signal is sent to the gate of transistor 86.  As illustrated in Figure 4 and [0078] transition of each of the signals during the operation of the comparison circuit 51. It should be noted that, in FIG. 4, “G86” represents a gate potential of the transistor 86. 
“and an amplifier unit that includes a load and outputs a signal in accordance with a potential of the first node to a second node” 
Figure 3 and [0066] voltage converting circuit 62, for example, includes an NMOS type transistor 91. A drain of the transistor 91 is connected to a drain of the transistor 86 of the differential input circuit 61, a source of the transistor 91 is connected to a predetermined connection point within the positive feedback circuit 63, and a gate of the transistor 86 is connected to a bias voltage VBIAS.  From Figure 3 voltage converting circuit outputs signal LVI at a second node.  Based on Applicant’s Figure 3 and 4A, the structure Sakakibara teaches in Figure 3 the transistor 86 and voltage converting circuit 61 would be equivalent to the amplifier circuit.  The only difference that the Examiner can see is that the instant application teaches that the structure 34b (claimed amplifier unit) includes transistor MP3 as well as the structure of 4A for the current source 38.  Sakakibara teaches that the equivalent transistor 86 (equivalent to MP3) is denoted with the differential unit 61 via dashed lines.  However, these circuits are all integrated circuits and the decision to indicate a particular transistor within a larger functional group would be considered a design choice or even more so a matter of notation.
The decision to illustrate the transistor MP3 as part of the amplifier unit 34b does not provide for any unpredictable results because the operation of the device is the same as if it were included within the dashed line of the differential unit 34a.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
“and a positive feedback circuit that is connected to the second node and a third node and changes a level of a signal at the third node at a rate higher than a change rate of a level of a signal at the second node in accordance with a change in a level of a signal at the second node”
Sakakibara teaches in Figure 2 a comparison circuit 51 which includes a positive feedback circuit 63 and is connected to the second node (i.e. output of the voltage converting unit 62) and outputs a VCO.  The output of the positive feedback unit is a third node.  Sakakibara [0074] teaches the positive feedback circuit 63 outputs a comparison result signal which is inverted when the pixel signal SIG is higher than the reference signal REF on the basis of the conversion signal LVI with which the output signal HVO from the differential input circuit 61 is converted into a signal corresponding to the second power source voltage VDDL. In addition, the positive feedback circuit 63 speeds up a transition speed when the output signal VCO which is outputted as the comparison result signal is inverted.  The Examiner interprets the speeding of a transition in this stage as a change of rate occurring faster as compared to the second node.
In regards to claim 2, Sakakibara teaches all the limitations of claim 1 and further teaches:
“wherein the amplifier unit of the comparison circuit includes a first transistor of a first conductivity type whose first main node is connected to a first voltage node supplied with a first voltage and whose control node is connected to the first node”
Sakakibara Figure 3 transistor 86 is a first transistor or a conductivity type whose first main node is connected to a first voltage (VDDH) and the control node (gate) is connected to the first node.
“and a first current source load connected between a second voltage node supplied with a second voltage, which is different from the first voltage, and a second main node of the first transistor”
Sakakibara Figure 3 voltage conversion circuit 62.  The Examiner notes the similarity of Sakakibara Figure 3 and Applicant’s Figure 4A.
In regards to claim 3, Sakakibara teaches all the limitations of claim 1 and further teaches:
“wherein the first current source load includes a second transistor that forms a gate grounded circuit and whose control node is supplied with a bias voltage that is different from a reference voltage”
Sakakibara Figure 3 voltage conversion circuit 62.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Wang et al. US 10,290,673 hereinafter referred to as Wang.
In regards to claim 4, Sakakibara teaches all the limitations of claim 3 but does not explicitly teach:
“wherein the first current source load further includes a bias hold capacitor connected to the control node of the second transistor”
A hold capacitor is a routine implementation.  Wang Figure 3 teaches a current source generator 231 which includes a bias and hold (BH) transistor 242 in which a BH capacitor 252 is connected to the control node of the transistor 242 and the ground.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Sakakibara in view of Wang to have included the features of “wherein the first current source load further includes a bias hold capacitor connected to the control node of the second transistor” because for any given bitline, since it connects to all the pixels in the column, it possesses a significant amount of capacitive and resistive (RC) load. Therefore, any state changes on the bitline are unavoidably slow due to this RC delay (Wang column 1 lines 50-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422